Exhibit Intelligroup announces registration of Intelligroup Saudi Arabia Co. Ltd, a JV between Intelligroup and Al Tamimi group. Princeton, NJ –May 3, 2010 Intelligroup, Inc., (OTC BB: ITIG) a global ERP and extended ERP services company, today announced that they have received certificate of registration for a new joint venture company called Intelligroup Saudi Arabia Co. Ltd , a Joint Venture between Intelligroup and Al Tamimi Group, a large and very well respected business group in Saudi Arabia. This joint venture would serve customers in Saudi Arabia to provide ERP and end-to-end IT Outsourcing services including new implementations, upgrades, global rollouts, process integration, application and infrastructure outsourcing and Business Process Outsourcing to Saudi customers.
